Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (“AGREEMENT”), is made as of May 7, 2010 and is effective May 1, 2010, by and between Middleburg Financial Corporation (“Corporation”) and Arch A. Moore, III (“Executive”). WHEREAS, it is the desire of the Corporation to have the benefit of Executive's continued loyalty, service and counsel; and WHEREAS, the Executive wishes to remain an employee of the Corporation; and WHEREAS, the Corporation desires to protect its confidential information and guard against unfair competition; and WHEREAS, Executive possesses certain valuable knowledge, professional skills and expertise which will contribute to the continued success of the business of the Corporation and its affiliates; and WHEREAS, the Corporation and Executive desire to set forth, in writing, the current terms and conditions of their agreements and understandings, and intend that this Agreement shall supersede and replace the Employment Agreement between Corporation and Executive dated September 17, 2007; NOW, THEREFORE, in consideration of the mutual promises herein contained, and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties, intending legally to be bound, agree as follows: Section 1.Employment. (a)The Corporation and Executive agree that Executive shall be employed to perform such services for the Corporation as may be assigned to Executive by the Corporation from time to time upon the terms and conditions herein provided. Executive’s services shall be rendered in an executive capacity and shall be of a type for which Executive is suited by background and training. (b)References in this Agreement to services rendered for the Corporation and compensation and benefits payable or provided by the Corporation shall include services rendered for, and compensation and benefits payable or provided by, any Affiliate.References in this Agreement to the “Corporation” also shall mean and refer to each Affiliate for which Executive performs services.References in this Agreement to “Affiliate” shall mean any business entity that, directly or indirectly, through one or more intermediaries, is controlled by the Corporation. (c)The Executive shall devote his full time and attention to the discharge of the duties undertaken by him hereunder.Executive shall comply with all policies, standards and regulations of the Corporation now or hereafter promulgated, and shall perform his duties under this Agreement to the best of his abilities and in accordance with general business standards of conduct. (d)Executive acknowledges that he is entering into this Agreement of his own free will and that he has had the benefit of the advice of, and is relying solely upon the advice of, independent counsel of his own choice. Section 2.Term. The term of this Agreement shall be deemed to have commenced on May 1, 2010 (the “Effective Date”), and, subject to Section 7(a), shall continue until April 30, 2012, unless sooner terminated in accordance with the provisions of Section 7.Beginning on April 30, 2010, and each April 30th thereafter, the term of this Agreement and all its terms and provisions shall be automatically extended for one additional year, unless 30 days prior written notice of non-renewal is provided by the Corporation or Executive or unless employment under this Agreement is otherwise terminated in accordance with the provisions of Section 7. Section 3.Compensation. (a)As compensation for the services to be rendered by the Executive under this Agreement, the Executive shall receive a base annual salary at the rate of Two Hundred SixThousand One Hundred Forty Two Dollars ($206,142.00) per year.The Executive may receive base salary increases and incentive, bonus compensation or other compensation in the amounts determined by the Board of Directors of the Corporation. (b)The Corporation shall withhold state and federal income taxes, social security taxes and such other payroll deductions as may from time to time be required by law.The Corporation shall also withhold and remit to the proper party any amounts agreed to in writing by the Corporation and the Executive for participation in any corporate sponsored benefit plans for which a contribution is required. (c)Except as otherwise expressly set forth herein, no compensation shall be paid pursuant to this Agreement subsequent to any termination of Executive’s employment with the Corporation; provided, however, that Executive’s right to exercise stock options and his rights under stock grants following a termination of employment shall be governed by the terms of the Corporation’s stock option plans and any stock option agreements between the Corporation and the Executive.No stock options shall be granted to Executive after his employment terminates. Section 4.Additional Benefits. In addition to the usual and customary fringe benefits which are provided to the other executive officers of the Corporation, Executive shall be entitled to participate in the Corporation’s employee benefit plans and programs for which he is or will become eligible according to the terms of said plans or programs.
